DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed on 06/13/2022 have been fully considered but are moot in view of the new ground of rejection.
Claim Objections
The objections to claims 33 and 35 are withdrawn in view of the applicant’s amendment.
Claim Rejections – 35 USC §112
The rejections to claims 33 and 35 under 35 U.S.C. §112(b) are withdrawn in view of the applicant’s amendment. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 35, 37 and 39 are rejected under 35 U.S.C. §103 as being unpatentable over Zhang et al. (US 2019/0356463 A1) hereinafter “Zhang” in view of Xu et al. (EP 3557811 B1) hereinafter “Xu”
As per claim 33, Zhang discloses a terminal comprising:
a memory storing a program (Zhang, [0061], the UE can comprise a memory)
and a hardware processor (Zhang, [0061], the UE can comprise one or more processors) configured to execute the program stored in the memory to at least: 
map a PTRS (Phase Tracking Reference Signal) to a subcarrier using an RB (Resource Block) offset (Zhang, [0116], wherein a subcarrier offset of the resource mapping pattern of the PT-RS is based on a cell identity (ID))
and transmit, to a network device, the PTRS mapped to the subcarrier (Zhang, [0053], transmit the PT-RS in different subcarriers)
Zhang does not explicitly disclose wherein the RB offset is represented as R mod D, where the R represents an ID for scrambling, and the D represents a parameter associated with PTRS frequency density, wherein the D is 2 or 4.  
Xu discloses wherein the RB offset is represented as R mod D, where the R represents an ID for scrambling and the D represents a parameter associated with PTRS frequency density, wherein the D is 2 or 4 (Xu, [0046], determine the resource block offset of the frequency domain position of the PTRS based on the frequency domain density of the PTRS and the identifier of the terminal device; [0047], when the frequency domain interval of the PTRS is FDstep and the identifier (ID) of the terminal device is IDUE, the network device determines the resource block offset Δf in the following manners: Δf=mod(IDUE , FDstep)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Xu related to wherein the RB offset is represented as R mod D, where the R represents an ID for scrambling and the D represents a parameter associated with PTRS frequency density, wherein the D is 2 or 4 and have modified the teaching of Zhang in order to improve the impact of the phase noise generated by random jitter (Background) 

As per claim 35, Zhang discloses a network device comprising:
a memory storing a program (Zhang, [0061], the UE can comprise a memory)
and a hardware processor (Zhang, [0062], the base station can comprise one or more processors) configured to execute the program stored in the memory to at least:
receive, from a terminal, a PTRS (Phase Tracking Reference Signal) mapped to a subcarrier (Zhang, [0053], transmit the PT-RS in different subcarriers)
and assume the subcarrier to which the PTRS is mapped using an RB (Resource Block) offset (Zhang, [0116], wherein a subcarrier offset of the resource mapping pattern of the PT-RS is based on a cell identity (ID))
Zhang does not explicitly disclose wherein the RB offset is represented as R mod D, where the R represents an ID for scrambling, and the D represents a parameter associated with PTRS frequency density, wherein the D is 2 or 4.  
Xu discloses wherein the RB offset is represented as R mod D, where the R represents an ID for scrambling and the D represents a parameter associated with PTRS frequency density, wherein the D is 2 or 4 (Xu, [0046], the network device may determine the resource block offset of the frequency domain position of the PTRS based on the frequency domain density of the PTRS and the identifier of the terminal device; [0047], when the frequency domain interval of the PTRS is FDstep and the identifier (ID) of the terminal device is IDUE, the network device determines the resource block offset Δf in the following manners: Δf=mod(IDUE , FDstep)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Xu related to wherein the RB offset is represented as R mod D, where the R represents an ID for scrambling and the D represents a parameter associated with PTRS frequency density, wherein the D is 2 or 4 and have modified the teaching of Zhang in order to improve the impact of the phase noise generated by random jitter (Background) 

As per claim 37, Zhang discloses a method comprising: 
mapping a PTRS (Phase Tracking Reference Signal) to a subcarrier using an RB (Resource Block) offset (Zhang, [0116], wherein a subcarrier offset of the resource mapping pattern of the PT-RS is based on a cell identity (ID))
and transmitting the PTRS mapped to the subcarrier (Zhang, [0053], different cells can transmit the PT-RS in different subcarriers)
Zhang does not explicitly disclose wherein the RB offset is represented as R mod D, where the R represents an ID for scrambling, and the D represents a parameter associated with PTRS frequency density, wherein the D is 2 or 4.  
Xu discloses wherein the RB offset is represented as R mod D, where the R represents an ID for scrambling and the D represents a parameter associated with PTRS frequency density, wherein the D is 2 or 4 (Xu, [0046], the network device may determine the resource block offset of the frequency domain position of the PTRS based on the frequency domain density of the PTRS and the identifier of the terminal device; [0047], when the frequency domain interval of the PTRS is FDstep and the identifier (ID) of the terminal device is IDUE, the network device determines the resource block offset Δf in the following manners: Δf=mod(IDUE , FDstep)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Xu related to wherein the RB offset is represented as R mod D, where the R represents an ID for scrambling and the D represents a parameter associated with PTRS frequency density, wherein the D is 2 or 4 and have modified the teaching of Zhang in order to improve the impact of the phase noise generated by random jitter (Background) 

As per claim 39, Zhang discloses a method comprising: 
receiving a PTRS (Phase Tracking Reference Signal) mapped to a subcarrier (Zhang, [0053], different cells can transmit the PT-RS in different subcarriers)
and assuming the subcarrier to which the PTRS is mapped using an RB (Resource Block) offset (Zhang, [0116], wherein a subcarrier offset of the resource mapping pattern of the PT-RS is based on a cell identity (ID))
Zhang does not explicitly disclose wherein the RB offset is represented as R mod D, where the R represents an ID for scrambling, and the D represents a parameter associated with PTRS frequency density, wherein the D is 2 or 4.  
Xu discloses wherein the RB offset is represented as R mod D, where the R represents an ID for scrambling and the D represents a parameter associated with PTRS frequency density, wherein the D is 2 or 4 (Xu, [0046], the network device may determine the resource block offset of the frequency domain position of the PTRS based on the frequency domain density of the PTRS and the identifier of the terminal device; [0047], when the frequency domain interval of the PTRS is FDstep and the identifier (ID) of the terminal device is IDUE, the network device determines the resource block offset Δf in the following manners: Δf=mod(IDUE , FDstep)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Xu related to wherein the RB offset is represented as R mod D, where the R represents an ID for scrambling and the D represents a parameter associated with PTRS frequency density, wherein the D is 2 or 4 and have modified the teaching of Zhang in order to improve the impact of the phase noise generated by random jitter (Background) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462